ORDER
On August 24, 1982 the court ordered the parties to fEe affidavits regarding the factual circumstances of this case, and on September 29, 1982 the appeal was dismissed for the faüure of the parties to füe affidavits regarding the entry of a dismissal of the appeEant's case and the granting of the appeEee's counterclaim in the trial court.
On October 14, 1982 the court received a handwritten letter from appeEant Sam Begay protesting the dismissal on the ground he did not have the opportunity to obtain counsel. The letter also asked that the matter be reconsidered.
It should be noted that on June 22, 1982 Mr. Begay made a motion for judgment by default, and whüe the appearance of counsel was not noted in the motion, the motion was typed on paper of the Navajo Legal Aid and Defender Service. This shows that Mr. Begay has access to a lawyer at least for the purpose of drafting a motion for him-. Mr. Begay had 20 days to act after August 24th, and apparently did not take advantage of the matter.
This court sees no probable cause arising from the papers on füe and no new grounds to reconsider the matter.
Therefore the letter, treated as a motion for rehearing under Rule 12 of the Rules of AppeEate Procedure, is hereby DENIED.